Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Uehara et al., U.S. Patent Application Publication No. 2007/0037997 and Schilling Jr. et al., U.S. Patent # 4,242,466 for the reasons outlined previously.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Uehara et al., U.S. Patent Application Publication No. 2007/0037997 and Schilling Jr. et al., U.S. Patent # 4,242,466 as applied to claims 1-5, 7-10, and 12-20  above, and further in view of Peeters et al., WO 2016/49 14376 and/or Miyafuji et al., WO 2014/038656 for the reasons outlined previously
. 
	Claim 1 has been amended to stipulate that at least one of D2 and D3, the combination of which forms the linking group between the polyether segment and the alkoxysilylalkylene-substituted disiloxane residue, must be branched.  On page 9 of their arguments, they characterize one particular embodiment of the presently claimed copolymer as that derived from the hydrosilylation of a methallyl-terminated polyether.  It is subsequently noted that the teachings of Noro and Uehara do not address 2 is a methyl group.  The Examiner earlier rationalized the substitution of a methallyl-terminated polyether homologue for the allyl-terminated precursor employed by Noro based on the teachings of Schilling.  From page 4 of the December 18, 2020 Office communication:
“Schilling, which is directed to the preparation of polyether-polysiloxane block copolymers via hydrosilylation of an alkenyl-terminated polyether with an organohydrogensiloxane, indicates in the background section that allyl-functional polymer compounds are susceptible to undergoing rearrangement wherein the terminal olefin is converted into an interior olefin under the same conditions that hydrosilylation occurs. The rearrangement product is much less reactive to hydrosilylation, if at all, than the terminal isomer which represents an obvious problem. To address the issue, it is proposed (abstract) that the polyethers instead be functionalized with methallyl groups (R2= methyl) as they are not nearly so prone to this platinum-facilitated isomerization. The skilled artisan would appreciate that the copolymer synthesis disclosed in Noro would benefit in the same way from this modification.”

This passage articulates a clear motivation for the utilization of a polyether featuring methylallyl terminal groups.  As Applicants’ analysis well recognizes, methallyl groups contribute a branched linker D2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 7, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765